Citation Nr: 9915078	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-20 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1989, the RO 
denied a claim by the appellant for entitlement to service 
connection for rheumatoid arthritis.

2.  The evidence received since the RO's February 1989 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The February 1989 RO decision denying a claim to reopen 
the issue of entitlement to service connection for rheumatoid 
arthritis is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's February 1989 decision, and the claim for rheumatoid 
arthritis is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1978, the RO denied entitlement to service 
connection for arthritis on the basis that the evidence of 
record failed to show clinical evidence of arthritis.  The 
veteran was notified of this decision but he did not file a 
timely notice of disagreement.  Hence, that decision is 
final.  38 U.S.C.A. § 7105.  A claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In January 
1989, the veteran filed a claim to reopen.  The RO denied the 
claim in February 1989 because the veteran failed to submit 
new and material evidence.  The veteran was notified of this 
decision and he filed a timely notice of disagreement.  In 
December 1989, the veteran withdrew his appeal.  Hence, that 
decision is also final.  38 U.S.C.A. § 7105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Elkins v. West, 12 Vet. App. 209 (1999).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.

VA must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Winters v. West, 12 Vet. App. 203, 208 (1999).  

In March 1997, the veteran filed to reopen his claim for 
service connection for rheumatoid arthritis.  Evidence 
available to the RO in February 1989, the last final 
decision, included service medical records, a letter from the 
veteran's private physician, D. Patton, M.D., October 1978 VA 
x-ray studies, an October 1978 VA examination report, and 
various statements from the veteran.

The service medical records show that the veteran's September 
1961 induction examination report was negative for arthritis.  
Two weeks later, he reported various pains in his right foot 
and right hip.  A September 1961 x-ray report was negative 
for osseous pathology.  The report showed no evidence of bony 
or joint pathology of the hips.  There was a suggestion of 
sclerosis and loss of joint space of both SI joints, strictly 
on the right, which was strongly suggestive of rheumatoid 
arthritis.  
The July 1963 separation examination report was negative for 
arthritis.  Likewise, a November 1963 enlistment examination 
was negative for arthritis.

In September 1978, Dr. Patton wrote that he had no records of 
treatment for the veteran.

October 1978 VA x-ray studies were essentially negative for 
arthritis.  There were scattered calcifications within the 
pelvis which probably represented phleboliths.  There was an 
anterior compression of L1 which may have been secondary to 
previous trauma.  Otherwise, there was no significant joint 
space narrowing or degenerative changes.  There was some 
sclerosis in the right lower sacroiliac joints, otherwise, 
they appeared to be within normal limits.  X-rays were 
negative for bony or soft tissue abnormalities.  The joint 
spaces appeared to be within normal limits.

According to an October 1978 VA examination report, the 
examiner's impression was multiple joint pains, by history, 
without any objective changes on physical examination, with 
minimal changes on x-ray.

In the veteran's statements, he maintained that he developed 
rheumatoid arthritis in service.  

Evidence received since the last final RO decision includes 
an April 1996 letter from the veteran's private physician, 
R.J. Helton, D.O., a June 1989 VA x-ray study of his knees 
and hands, VA outpatient treatment records from June to 
November 1989, a July 1997 general VA examination report to 
include x-ray studies of various joints taken in August 1997, 
an October 1997 VA orthopedic examination report to include 
x-ray studies of various joints, and the veteran's February 
1999 testimony before the undersigned Member of the Board.  

The Board finds that the evidence received subsequent to the 
February 1989 final RO decision, when viewed in light of all 
the evidence of record, is new and material, as it is 
probative to the underlying question in this case.  While the 
Board has considered all of the newly submitted evidence, it 
will focus the analysis on the letter submitted by Dr. 
Helton.  The RO previously denied the claim because there was 
no evidence of arthritis.  In this regard, Dr. Helton 
diagnosed the veteran with rheumatoid arthritis and linked it 
to a period when the veteran was on active duty.  This record 
is not duplicative or cumulative, and it is relevant as it 
related to symptoms of the claimed disability.  Furthermore, 
the statements provided by the veteran and his buddy are also 
new and material in light of the evidence discussed above.  
Accordingly, the claim is reopened.


ORDER

As new and material evidence has been submitted or secured to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, the claim is reopened.


REMAND

While Dr. Helton's statement was sufficient to reopen it was, 
and remains somewhat ambiguous.  For example, Dr. Helton did 
not indicate whether he had reviewed the veteran's medical 
record, to include the service medical records, prior to 
making his conclusion.  This is important because, evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the RO should contact Dr. Helton and ask him to specifically 
identify the clinical evidence on which he based his 
findings.  In addition, the RO should provide Dr. Helton with 
copies of the October 1978 and August 1997 VA examination 
reports, and the associated x-ray studies that were 
essentially negative for pathology, and ask him to address 
whether in light of these findings it is at least as likely 
as not that any diagnosed rheumatoid arthritis is related to 
the veteran's military service.

Furthermore, in his February 1999 testimony, the veteran 
identified additional service, VA, and private medical 
evidence that may be relevant to his claim.  VA has a duty to 
complete the appellant's application when the appellant puts 
VA on notice that there might be some competent evidence 
available to enhance the appellant's claim.  Robinette  v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, an attempt should 
be made to obtain copies of these records.

Hence, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for VA and non-VA health care 
providers from whom he received 
evaluation or treatment for rheumatoid 
arthritis since 1995.  Thereafter, the RO 
should attempt to secure any records 
identified, as well as the veteran's 
service medical records from Fort Carson 
and Frankfurt, Germany Air Force Base 
hospital, and any private records from 
the Colgate General Hospital.  The RO 
should also attempt to contact the 
doctor, mentioned by the veteran in his 
testimony, who now works at the VA 
Medical Center (VAMC) in Tennessee.

2.  The RO should contact Dr. Helton, the 
veteran's private physician, and ask him 
to elaborate on his April 1996 statement.  
Specifically, Dr. Helton should provide 
the basis for his finding that the 
veteran's current rheumatoid arthritis is 
related to service.  The RO should give 
him a copy of the October 1978 and August 
1997 VA examination reports and x-ray 
studies that were essentially negative 
for pathology, and ask him to address 
whether he believes that it is at least 
as likely as not that any current 
diagnosis of rheumatoid arthritis is 
related to the veteran's 1961 
presentation.

3.  The veteran should then be afforded a 
VA examination by a rheumatologist to 
determine the etiology of any rheumatoid 
arthritis.  The claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the examiner 
for proper consideration of the medical 
history before making an opinion.  
Following the study, the rheumatologist 
must offer an opinion as to whether it is 
at least as likely as not that any 
rheumatoid arthritis is due to service.  
In offering the opinion the examiner must 
address the September 1961 inservice x-
ray findings that were strongly 
suggestive of rheumatoid arthritis and 
the statements provided by Dr. Helton.  A 
complete rationale for any opinion 
offered must be provided.  The 
examination report should be typed.

4.  Following completion of the requested 
development, and any other development 
deemed appropriate, the RO should again 
consider the veteran's claim and 
determine whether or not it may be 
granted.  If action remains adverse to 
the appellant, he should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.  While this case is in remand status, the appellant 
may submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

